 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-0116-DB

12                                 Plaintiff,             ORDER EXTENDING TIME FOR PRELIMINARY
                                                          HEARING UNDER RULE 5.1(d) AND
13                          v.                            EXCLUSION OF TIME

14   DANIEL ANTONIO IBARRA-BARRERA,                       Date:        August 12, 2019
                                                          Time:        2:00 p.m.
15                                Defendant.              Judge:       Hon. Edmund F. Brennan

16

17          The Court has read and considered the parties’ Stipulation and Extension of Time for Preliminary

18 Hearing under Rule 5.1(d) and Exclusion of Time, filed August 2, 2019. The Court finds that the

19 Stipulation, which the Court incorporates by reference into this Order, establishes good cause for an

20 extension of time for the preliminary hearing date to August 26, 2019, under Rule 5.1(d) of the Federal

21 Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

25 adversely affect the public interest in the prompt disposition of criminal cases.

26 / / /
27 / / /

28 / / /


      FINDINGS AND ORDER                                   1
30
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to August 26, 2019, at 2:00 p.m. The

 3 defendant shall appear before United States Magistrate Judge Kendall J. Newman in Courtroom 25 on

 4 that date and time.

 5         2.     The time between August 12 and August 26, 2019, shall be excluded from calculation of

 6 time under 18 U.S.C. § 3161(h)(7)(A) [Local Code T-4].

 7         SO ORDERED.

 8

 9
     Dated: August 2, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      FINDINGS AND ORDER                              2
30
